Citation Nr: 0506275	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis, to 
include as secondary to service-connected post-operative 
residuals, pneumothoraces.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for chest 
muscle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In addition to the issues as stated on the title page, the 
veteran has perfected appeals concerning service connection 
for a bilateral knee condition and service connection for a 
left ankle injury.  

In the most recent substantive appeal, dated May 2002, the 
veteran appealed only two issues:  service connection for 
sinusitis as secondary to the service-connected disability of 
post-operative recurrent pneumothorax, and whether new and 
material evidence has been submitted to reopen the claim of 
service connection for chest muscle strain.  The two issues 
in appellate status, as stated on the title page, were 
confirmed in the January 2005 hearing.  

Accordingly, the issues of service connection for a bilateral 
knee condition and left ankle injury are considered withdrawn 
from appellate status and the issues on appeal are as stated 
on the title page.

The issue of service connection for chest muscle strain, 
based on a de novo review of the record, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  Service connection is currently in effect for 
postoperative residuals, recurrent pneumothorax, rated as 10 
percent disabling, and pseudofolliculitis barbae, rated as 10 
percent disabling.

2.  Sinusitis is not of service origin and is not casually 
related to the service- connected postoperative residuals, 
recurrent pneumothoraces.

3.  In February 1988, the Board denied entitlement to service 
connection for chest muscle strain.  The veteran was properly 
notified of his appellate rights, but he did not file an 
appeal.

4.  The evidence received since the unappealed February 1988 
rating decision relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSION OF LAW

1.  Sinusitis was not incurred in or aggravated by service 
and is not proximately due to or the result of the service-
connected postoperative residuals, recurrent pneumothoraces.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2004).

2.  The evidence received since the February 1988 Board 
decision which denied entitlement to service connection for 
chest muscle strain is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board notes that the provisions of 38 
C.F.R. § 3.156(a) regarding new and material claims and 
second sentence of 3.159(c) were amended effective August 29, 
2001. 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decisions noted above, March and September 2000 
statements of the case, an April 2002 supplemental statement 
of the case, and VCAA letters were sent in May and September 
2001.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The May and September 
2001 letters informed the veteran of what evidence VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the May 2001 VCAA letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board notes that 38 C.F.R. § 3.156 as amended revised the 
standard for finding new and material evidence.  This change 
in the law is not applicable in this case because the 
veteran's claim was filed before August 29, 2001, the 
effective date of the amendment; specifically, his petition 
to reopen a claim of service connection for chest muscle 
strain, was received at the RO in November 1997.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).

Factual Background

The service medical records show that in June 1983 the 
veteran was seen at the dispensary for viral laryngitis.  In 
February 1984 he was treated for cold symptoms.  An 
examination showed that his sinuses were within normal 
limits.  In March 1984 he was seen for complaints of sneezing 
and coughing, runny nose, stuffiness, and a sore throat.  The 
assessment was upper respiratory infection.  Subsequently, he 
experienced two spontaneous pneumothoraces on the right side 
which resulted in a thoracotomy in August 1985.  A March 1986 
medical board examination report of medical history indicates 
that the veteran had shortness of breath and pain or pressure 
in his chest.

A June 1986 service medical record indicates that the veteran 
complained of chest pain.  The diagnosis was muscle 
spasm/pain.  

A September 1986 VA examination indicates that the veteran 
complained of pain in the right side of the chest and 
shortness of breath.  He complained of dizziness and 
occasional headaches.  On examination, there was an 8-inch 
scar along the fourth intercostal space of the right side.  
Also, there were two smaller scars in the sixth intercostal 
space below the 8-inch scar.  The scars were moderately 
tender, and there was evidence of early keloid formation on 
all of the scars.  The diagnosis was postoperative recurrent 
pneumothorax, and history of muscle strain in operative area.  
X-ray showed normal heart and lungs, with no evidence of 
active pulmonary disease, atelectasis, or pleural liquid.  No 
evidence of a pneumothorax, and pleuro-diaphragmatic 
adhesions were present on both sides.  The conclusion was 
normal chest.

A February 1988 Board decision denied service connection for 
chest muscle strain on the basis that it was not a chronic 
condition in service, and it was not present in the September 
1986 VA examination.  The veteran was notified of the Board 
decision in February 1988.  The Board's decision is final.  
38 U.S.C.A. § 7104 (West 1991).  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108 (West 2002). 

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  See also, Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  In deciding the issue of whether 
newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 512, 513 (1992).

Subsequently received records include VA outpatient records 
covering a period of treatment from September 1991 to June 
1999, during which the veteran was treated for several 
conditions, including general chest pain and nasal 
congestion.

An October 1994 VA progress note indicates that the veteran 
had some sinus symptoms that had cleared.

A March 1995 VA treatment record indicates that the veteran 
present with nasal congestion, rhinorrhea, and malaise.  The 
impression was viral syndrome, likely influenza.

An August 1995 VA treatment record indicates that the veteran 
complained of sinus congestion, fever chills, and chest pain 
in the right breast.  The veteran reported that the symptoms 
developed one-week prior.  On examination, he had inflamed 
nasal turbinates and tender maxillary sinuses.  The 
impression was sinusitis.

A December 1995 VA treatment record indicates that the 
veteran had a 2 to 3 day history of sinus congestion.  On 
examination, there was bilateral maxillary sinus tenderness.  
The impression was sinusitis.

A May 1996 VA progress report indicates that the veteran 
reported nasal congestion and sneezing.  The diagnosis was 
allergic rhinitis.

A November 1997 VA treatment record indicates that the 
veteran complained of sinus congestion and ear pain.  It was 
noted that the veteran had a history of allergic rhinitis.  
The impression was upper respiratory infection.

A May 1998 VA treatment record indicates that the veteran 
complained of chest discomfort, productive cough, and some 
fever.  He reported having brown sputum.  He complained of 
sinus pain and throat pain.  Results of examination and 
impressions were unreadable.

A July 1998 VA treatment record indicates that the veteran 
complained of nasal congestion.  The impression was 
sinusitis.

A September 1998 VA treatment record indicates that the 
veteran presented for a follow-up exam for sinusitis.  The 
assessment was chronic sinusitis.

A September 1998 VA examination indicates that the veteran 
had some pain on occasion in the right chest at the site 
where he had an incision for a pneumothorax, right lung, in 
1985.  He did not have a productive cough, sputum, 
hemoptysis, and no wheezing.  He may have had some allergic 
rhinitis from time to time, and also had some bronchitis.  He 
was treated for a sinus infection for some discomfort, which 
cleared.  Lungs were clear.  On examination, the veteran had 
a symmetrical chest.  He had well-healed, asymptomatic, right 
chest wall incision.  He had no rales, no rhonchi.  Lungs 
were resonant throughout.  Chest X-ray showed normal lung 
markings, with the only findings consistent with the previous 
surgical procedure.  Pulmonary function test showed a slight 
restrictive pattern consistent with the veteran's history.  
The diagnosis was postoperative for pneumothorax X2, with 
residuals.

A December 1998 VA treatment record indicates that the 
veteran presented with upper respiratory symptoms.  He 
reported a 4 to 5 day history of a cough productive of brown-
green phlegm.  Oropharynx was clear.  There was modest 
cervical adenopathy.  Lungs had good air movement but diffuse 
coarse rhonchi.  The impression was acute bronchitis.

A February 1999 VA follow-up record indicates that the 
veteran complained of recurrent sinusitis, and was last seen 
in September 1998.  The veteran had normal vocal cords, no 
inflammation, no lesions in larynx, and no pus in the 
sinuses.  It was indicated that the veteran did not allow for 
a detailed exam on the right side.  The assessment was 
chronic sinusitis.

An April 1999 VA record indicates that the veteran had a 
history of chronic sinusitis, and presented with persistent 
head congestion, and occasional shortness of breath.  He 
denied fever, chills, sputum, or wheezing.  There was sinus 
tenderness, more so in the left side than the right.  The 
assessment was sinusitis.

A June 1999 VA X-ray report indicates that there was mucosal 
thickening involving the ostiometal complex on the right, 
causing mild narrowing.  There was no evidence of air fluid 
level, but there was mild mucosal thickening of the right 
maxillary sinus.  Mild mucosal thickening involving the left 
ostiometal complex was seen, and mucosal thickening of the 
left maxillary sinus was seen.  Ethmoid air cells and frontal 
air cells were clear.  No air fluid levels were demonstrated.  
The impression was no evidence of acute sinusitis.  Mucosal 
thickening involving the walls of the maxillary sinus were 
demonstrated consistent with chronic sinus disease.  Mild 
narrowing of the ostiometal complex was due to mucosal 
thickening.  

A January 2000 VA examination indicates that the veteran 
stated that he had some sinus problems.  He reported that he 
had very little problems with his breathing, but sometimes 
had wheezing.  On examination, the veteran had mild 
inspiratory and expiratory wheezes bilaterally.  There was a 
healed right standard thoracotomy incision.  He did not have 
shortness of breath on ordinary activity, and could climb a 
flight of stairs without difficulty.  There was only minimal 
tenderness at the thoracotomy scar, and it was not considered 
clinically significant.  The diagnosis was status 
postoperative right standard thoracotomy for operation for 
spontaneous pneumothorax.  In answer to the question 
regarding whether the veteran had sinusitis and if so, was it 
due to pneumothorax, the examiner stated that the veteran had 
no gross evidence of sinusitis on examination, and if it were 
present, it was not due to pneumothorax.

In the January 2005 videoconference hearing, the veteran 
testified in pertinent part that after the two pneumothoraces 
events that he underwent in 1985 and 1986, he experienced 
chest pains, head colds, and laryngitis.  He stated that he 
would lose his voice, and have pain under his eyes, and his 
chest would get very congested.  He noted that his symptoms 
had been consistent since separation from service.  He 
reported that his symptoms were diagnosed as chronic 
sinusitis.  He stated that dampness and cold weather 
aggravated his symptoms.  He also noted that his chronic 
upper respiratory infections developed before he underwent 
surgery for pneumothorax.

Additionally, in the January 2005 hearing, the veteran 
testified in pertinent part that a couple of days after his 
pneumothorax-related operations, he had severe pain in his 
chest on exertion.  He stated that his pain persisted 
throughout the years, and was triggered by exertion.  He 
described his pain as dull, and sometimes sharp pain.

Analysis

1.  Entitlement to service connection for sinusitis as 
secondary to service-connected pneumothorax, post-operative.

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may be granted for any 
disease or disability which is diagnosed after discharge from 
service, when all of the evidence establishes that such 
disease or disability was incurred during service.  38 C.F.R. 
§ 3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (2004). Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived from specialized medical education, 
training or experience, such as matters relating to a 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The service medical records show that the veteran was seen 
for an upper respiratory infection prior to his first 
pneumothoax.  The service medical records are negative for 
definitive finding diagnostic of sinusitis.  

The first clinical evidence of sinus problems was in October 
1994, eight years after separation from service.  
Subsequently he received intermittent treatment at a VA 
facility for his sinusitis.  However, in January 2000 a VA 
examiner opined that if sinusitis was present, it was not due 
to pneumothorax.  There is no medical evidence of record 
which relates the veteran's sinusitis to service or his 
service connected pneumothoraces.  Accordingly the Board 
finds that service connection for sinusitis is not warranted.

In this case, the preponderance of the evidence is against 
the claim, therefore the benefit-of-the-doubt doctrine does 
not apply, and secondary service connection must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); see Gilbert, 1 Vet. App. 
at 55-57.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for chest 
muscle strain.

The Board finds that the evidence received since the February 
1998 Board decision is new and material.  Specifically, the 
January 2005 hearing testimony indicates that the veteran has 
chronic pain in his chest area.  This evidence bears directly 
on the issue of whether the veteran has chronic muscle 
strain, which he may have incurred in service after 
undergoing surgery for his pneumothorax.  Accordingly, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).


ORDER

Entitlement to service connection for sinusitis, to include 
as secondary to service-connected post-operative residuals, 
pneumothoraces, right side is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for chest muscle strain is 
reopened, and to this extent only, the claim is granted.  


REMAND

Having reopened the veteran's claim for service connection 
for chest muscle strain, the case must now be considered 
based on a de novo review of the record.

In this regard, the service medical records show that while 
in service, the veteran had two spontaneous pneumothoraces, 
and a June 1986 service medical record indicates that the 
veteran had a muscle spasm in chest muscles.  The post 
service medical records show continued complaints for chest 
pain.  As such, the Board finds that a specialized VA 
examination is warranted. 

Accordingly, this claim is REMANDED for the following 
actions:

1.  A VA orthopedic examination should be 
conducted in order to determine the 
presence and etiology of any chronic 
chest muscle strain.  All necessary tests 
should be conducted.  The examiner is 
requested to review the claims folder in 
conjunction with the examination.  

Following the examination, the examiner 
is requested to render an opinion as to 
whether the veteran has a chronic muscle 
strain involving the chest.  

If yes, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that the chronic muscle 
strain involving the chest is related to 
the veteran's period of service?  

If no, whether it is as likely as not 
that the chronic muscle strain involving 
the chest was caused by or is aggravated 
by his service-connected post-operative 
residuals, pneumothoraces, right side?  A 
complete rationale for any opinion 
expressed should be included in the 
report.

2.  Thereafter, the RO should readjudicate 
the appellant's claim on a de novo basis.  If 
the benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The case should then 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


